Opinion of the Court.

The nullity of cancellations effected by Registrars of Property can not be decreed in proceedings of this character (via gubernativa;), hut must be done by courts of justice in a proper declaratory action. The Supreme Court cannot decide the second point incidentally submitted in aforesaid petition. The prayer made therein is. denied, and the decision rendered on the 20th of April last upon the former complaint, of which the one now rendered is a reproduction, is ordered to be complied with, and communication hereof ordered to be made.
Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary, concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.